                Case 2:20-cv-00658-GMN-BNW Document 9 Filed 04/30/20 Page 1 of 2



 1   Elizabeth A. Skane, Esq. (Bar No.7181)
     eskane@skanewilcox.com
 2   Sarai L. Brown, Esq. (Bar No. 11067)
     sbrown@skanewilcox.com
 3   SKANE WILCOX LLP
     1120 Town Center Drive, Suite 200
 4   Las Vegas, Nevada 89144
     (702) 363-2535 I Fax (702) 363-2534
 5
     Attorneys for Defendants, DELL INC.; DELL TECHNOLOGIES INC.; and DELL
 6   PRODUCTS CORPORATION
 7
 8                              IN THE UNITED STATES DISTRICT COURT
 9                                    FOR THE DISTRICT OF NEV ADA
10
11
12   LIBERTY MUTUAL INSURANCE                                CASE NO.: 2:20-cv-658-GMN-BNW
     COMPANY, as subrogee of Lucy Qian-Lui
13   Scott,
14                                                          ORDER REGARDING
                         Plaintiff,                         STIPULATION TO DISMISS DELL
15                                                          PRODUCTS CORPORATION, DELL
           V.                                               TECHNOLOGIES INC., AND
16                                                          MASAHIGE MITO WITHOUT
17                                                          PREJUDICE AND TO AMEND
     MASAHIGE MITO; DELL, INC.; DELL                        COMPLAINT TO ADD DEFENDANT
18   TECHNOLOGIES, INC.; DELL PRODUCTS
     CORPORATION; and DOES I through X,
19   inclusive,

20                       Defendants.

21
22              Based upon the Stipulation to Dismiss Dell Products Corporation, Dell Technologies Inc.,
23   and Masahige Mito Without Prejudice and to Amend Complaint to Add Defendant submitted by
24   the parties, it is hereby ordered as follows:
25
26   Ill
27   Ill
28   Ill

                                                        1
           Case 2:20-cv-00658-GMN-BNW Document 9 Filed 04/30/20 Page 2 of 2



 1                                             ORDER
 2          IT IS HEREBY ORDERED that Defendants Dell Technologies Inc., Dell Products
 3   Corporation, and Masahige Mito are dismissed without prejudice from the above-captioned
 4   matter; and
 5          IT IS FURTHER ORDERED that Plaintiff shall be allowed to amend its Complaint in
 6   this matter and file the Second Amended Complaint to add NAOZUMI MIHO as a Defendant in
 7   place of Defendant Masahige Mito.

 8          IT IS SO ORDERED.

 9
10              30 day of April, 2020.
     DATED this _
                                             Gloria M. Navarro, District Judge
11                                           UNITED STATES DISTRICT COURT
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                2
